Citation Nr: 1627694	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  12-26 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.

2.  Entitlement to service connection for a respiratory disorder, claimed as asthma.

3.  Entitlement to service connection for headaches.


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran had honorable service in the U.S. Army from January 1985 to January 28, 1989.  An August 2010 VA administrative decision indicates that the Veteran had additional service from January 29, 1989 until September 1993 that was dishonorable for VA purposes.  VA compensation benefits may not be awarded based on the Veteran's period of dishonorable service.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in (RO) in Atlanta, Georgia.

Based on the Veteran's May 2011 notice of disagreement (NOD), the RO determined that the issues contested were limited to four issues, those listed on the cover page of this decision and service connection for a lumbar spine disability.  The RO wrote to the Veteran in June 2011 explaining this to the Veteran and requesting that he contact the RO if it had interpreted this differently than his intent.  The Veteran has not indicated that he had different intentions.

The Veteran perfected his appeal in September 2012, at which time he indicated that he wanted a VA travel board hearing.  This form was misplaced at some point and so in February 2013, the RO contacted the Veteran and informed him that his substantive appeal was missing (it is not of record) and requested that he inform the RO if he wanted a Board hearing, and if so, what sort of hearing he wanted.  In response, in February 2013, the Veteran submitted another VA Form 9 indicating that he no longer wished to have a hearing before the Board.  Currently there are no outstanding requests for a Board hearing.

Previously a claim of entitlement for service connection for a lumbar spine disorder was appealed to the Board.  The RO granted service connection for lumbar strain in a May 2015 rating decision.  As this is a full grant of the claim on appeal, the issue is no longer before the Board.

The claims were previously before the Board in January 2015.  The Board remanded so that additional treatment records, Social Security Administration (SSA) records, and medical opinions could be obtained.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Following the January 2015 Board remand, the Board's directive to obtain SSA records was fulfilled.  Additionally, private medical records were obtained or attempts to obtain the records were made.

On the Veteran's formal claim for benefits, he reported that when he returned from service in the (Persian) Gulf he developed a breathing problem.  The Veteran served in southwest Asia from November 13, 1990 to March 16, 1991.  The Board notes that the Veteran's period of honorable service ended January 28, 1989, prior to the beginning of his Persian Gulf War.  See 38 C.F.R. § 3.2 (2015).

In September 2010, the Veteran was afforded VA examinations.  He reported frequent headaches while stationed at Fort Bragg, North Carolina and was seen by a local troop and given Motrin.  The examiner indicated the date of onset as 1993.  After interview, the Veteran was diagnosed with tension headaches.   The examiner opined that it was at least as likely as not that the Veteran's current tension headaches were caused by his service, as the condition occurred during service.  

Regarding his respiratory claims, the Veteran reported his shortness of breath started in 1991.  He described shortness of breath, dizziness, wheezing and chest tightness while stationed in Saudi Arabia.  The Veteran was diagnosed with asthma, and it was noted his shortness of breath was associated with his asthma.  The examiner opined that it was at least as likely as not that the Veteran's current asthma was caused by his service, as the condition occurred during service.  

In the January 2015 Board remand, the Board noted that the 2010 examiner did not indicate that she was basing her opinions only on the Veteran's period of service dated prior to January 29, 1989.  The Board remanded the claim for additional medical opinions based only upon the Veteran's honorable period of service.

In May 2015, additional medical opinions were provided.  The examiner noted the Veteran had diagnoses of asthma (diagnosed 2010) and sarcoidosis (diagnosed 2009).  The examiner noted the Veteran's prior report that he began to have shortness of breath, dizziness, wheezing, and chest tightness while stationed in Saudi Arabia.  The Veteran also had a "long ago [history] of smoking 1 to 1.5 packs per day from 1985 to 1997."  The examiner noted the Veteran's sarcoidosis was predominantly responsible for his need for inhaled medications.  Regarding the Veteran's headache claim, the examiner noted the Veteran was diagnosed with tension headaches in 2010.  The Veteran reported headache onset in 1993, and had "frequent headaches while stationed at Fort Bragg, North Carolina."  The examiner provided negative nexus opinions for the Veteran's sarcoidosis, asthma and headaches, finding "no diagnosis for repetitive headaches of any kind during this period of service," and "no diagnosis for sarcoid or asthma or repetitive respiratory problems during this period of service."  The 2015 VA examiner's opinions do not include an adequate explanation, and an additional remand is necessary.

Service Treatment Records

As the determination of the service connection claims must be determined based on the Veteran's honorable period of service, the Board will address the service treatment records from prior to January 29, 1989.

On his April 1984 enlistment report of medical history, the Veteran reported a history of frequent colds, but denied a history of frequent or severe headaches, and denied histories of asthma, shortness of breath, chronic cough, and pain or pressure in his chest.  He had a normal clinical evaluation of the head, lungs and chest.

In March 1986, the Veteran was involved in a motor vehicle accident.  In May 1986, he reported chest pain following feeling dizzy.  He described his chest pain as a "tightening" that made it difficult to breath.  At the time he sought treatment he no longer had pain or shortness of breath.  He was then seen by a physician's assistant, who noted he was in "absolutely no distress," and his chest was tender at the cortol-chondral border on the left.  He was assessed with cortol chondritis.

In July 1987, the Veteran was again involved in a motor vehicle accident.  He was in the right front seat (passenger) and was wearing a seatbelt.  He reported low back pain was starting and he had "frontal superior posterior headaches."  He denied visual disturbances.  He was assessed with muscle spasms status post motor vehicle accident.  In another July 1987 record, the Veteran complained of vision and headache problems, with vomiting, nausea and "cold symptoms."  He was noted to have been in a "single vehicle [illegible] motor vehicle accident" in mid July 1987 with shoulder injury.  He denied loss of consciousness, and denied hitting his head.  The rest of the record is too difficult to read.  

In October 1987, the Veteran had complaints of sore throat, coughing, and a sour stomach.  He denied vomiting or diarrhea, but he reported he coughed up some amount of blood.  He was assessed with an upper respiratory infection.  He had dyspnea, but his lungs and chest were clear.  Another October 1987 record gave a differential diagnosis of pharyngitis/upper respiratory infection.  

In October 1988, the Veteran had a stuffy nose, headaches, and "could hardly breathe" for the past three days.  He was assessed with bronchitis.  He had no improvement, and later in October 1988 was diagnosed with an upper respiratory infection.  

On remand, the 2015 VA examiner should be asked to provide addendum opinions which include explanation/rationale for each opinion expressed.

Accordingly, the case is REMANDED for the following action:

1.  Return the claim to the May 2015 VA examiner, if available, for an addendum headache opinion.  After a review of the record, the examiner should provide the following opinion:

Is it at least as likely as not (50/50 probability or greater) that the Veteran's current headaches were caused by or began during his honorable period of service from January 29, 1985 to January 28, 1989?

A complete explanation must be provided to support the opinion expressed.  The examiner is asked to consider the in-service January 29, 1985 to January 28, 1989 medical records that discuss headaches.

2.  Return the claim to the May 2015 VA examiner, if available, for addendum respiratory opinions.  After a review of the record, the examiner should provide the following opinion:

a) Is it at least as likely as not (50/50 probability or greater) that the Veteran's sarcoidosis was caused by or began during his honorable period of service from January 29, 1985 to January 28, 1989?

b) Is it at least as likely as not (50/50 probability or greater) that the Veteran's asthma was caused by or began during his honorable period of service from January 29, 1985 to January 28, 1989?

A complete explanation must be provided to support the opinion expressed.  The examiner is asked to consider the in-service January 29, 1985 to January 28, 1989 medical records that discuss respiratory symptomatology.  

3.  When the above actions have been accomplished, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and afforded the appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




